BIRD, C. J., Concurring and Dissenting.
I write separately to express my concern that the majority’s result undermines the City of San Diego’s legitimate efforts to provide affordable rental housing for the poor and elderly.
Although I agree with the majority’s conclusion that the provisions of the conditional use permit are valid and binding upon successors-in-interest (see majority opn., ante, at p. 816), I cannot agree that the violation of these terms does not justify the imposition of an injunction.
The majority posit that the Department of Housing and Urban Development’s (HUD) ability to protect its mortgage insurance funds would be seriously impaired if the limitations in the permit were deemed applicable to HUD and subsequent purchasers. That conclusion is somewhat surprising given the marked lack of evidence in the record to support it. The majority evade this problem by creatively holding that (1) HUD has the power to determine the restrictions to be placed on a property once HUD acquires it; (2) this power was implicitly authorized in the original permit; and (3) the conditions delineated in the permit are superfluous and, therefore, constitute “additional limitations” which equity deems unenforceable. (Majority opn., ante, at pp. 818-819.)
Contrary to the majority’s assertion, Title II of the National Housing Act (12 U.S.C.A. § 1713(()) does not authorize HUD to ignore land use regulations propounded by the city in the name of ensuring a satisfactory return on insurance funds. (Majority opn., ante, at p. 818.) Moreover, even assuming that it did, there has not been an adequate showing that “HUD’s objective of protecting the financial interests” of the fund (majority opn., ante, at p. 818) justifies the denial of safe and sanitary housing for the elderly and other vulnerable groups.
California faces an acute shortage of decent housing for its citizens. In 1980, the Legislature recognized this shortage as one of California’s more pressing public concerns. It declared the attainment of a “suitable living environment for every California family” to be “a priority of the highest order.” (Gov. Code, § 65580; see also Nash v. City of Santa Monica (1984) 37 Cal.3d 97 [207 Cal.Rptr. 285, 688 P.2d 894].) While the private marketplace may meet the housing needs of those at higher income levels, the needs of other economic segments remain unfulfilled.
I am concerned that the majority’s interpretation of the relevant sections of the National Housing Act (12 U.S.C.A. §§ 1715v, 1713(/)) would enable the circumvention of the city’s carefully drafted plan to ensure affordable *821housing for all of its citizens. In light of these concerns, I cannot join the opinion of my brethren.